Citation Nr: 0913347	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

This case was remanded by the Board in May 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  In an unappealed June 1996 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a skin disorder, claimed as a rash on the face and hands.

2.  The evidence added to the record since June 1996, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection for a skin 
disorder.

3.  An injury of the back during service is presumed.   

4.  A chronic lumbosacral spine disorder was not present in 
service or for many years following active duty separation; 
associated pathology was not identified until 1991.

5.  The Veteran's current lumbosacral spine disorder, 
diagnosed as degenerative joint disease, is unrelated to 
service.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision, which denied the claim of 
entitlement to service connection for a skin disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the June 1996 rating 
decision is not new and material; the requirements to reopen 
the claim of entitlement to service connection for a skin 
disorder have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).

3.  A lumbosacral spine disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is claiming entitlement to service connection for 
a skin disorder.  The Board observes that a rating decision 
denying service connection for a skin disorder, claimed as a 
rash to the face and hands, was issued in June 1996.

The June 1996 rating decision determined that the Veteran's 
skin disorder was not one of the presumptive conditions 
recognized by VA as associated with exposure to herbicides in 
service.  The RO further determined that a chronic skin 
disorder was not demonstrated in service, and the claim was 
denied because the competent evidence did not relate his skin 
disorder to active duty, including exposure to herbicides in 
service.  He did not appeal the RO's determination, and the 
June 1996 rating decision became final.  See 38 C.F.R. 
§ 7105.  

In August 2004, the Veteran requested that his claim of 
entitlement to service connection for a skin disorder, now 
claimed as urticaria, be reopened.  Based on the procedural 
history outlined above, the issue for consideration is 
whether new and material evidence has been received to reopen 
this claim.  

In order to reopen a previously disallowed claim, the 
evidence must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  Under the 
relevant regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final rating 
decision in June 1996 consisted of service treatment records, 
private treatment records demonstrating diagnoses of possible 
acne vulgaris acute and cycosis barba in October 1987, and 
the Veteran's statements alleging exposure to Agent Orange in 
service.  

Because the record at the time of the final June 1996 rating 
decision did not demonstrate a chronic skin disorder in 
service or show a diagnosis of a presumed herbicide-related 
disorder, such as chloracne, the RO explained that the 
competent evidence did not relate his current skin disorder 
to service, including Agent Orange exposure.   

The evidence added to the record since the June 1996 rating 
decision included additional statements by the Veteran 
purporting to establish a causal connection between his skin 
disorder and Vietnam service; VA outpatient treatment records 
reflecting a current diagnosis of urticaria; private 
treatment records reflecting treatment for itching, hives, 
and a swollen face; and a statement by an acquaintance 
describing the Veteran's skin-related symptoms.  
 
Of the new evidence provided since the June 1996 rating 
decision, the private treatment records, VA treatment 
records, and statements submitted by the Veteran and his 
acquaintance were not previously submitted.  As such, that 
evidence is new under 38 C.F.R. § 3.156(a).  

However, the Board finds that the Veteran's claim to reopen 
fails because the new evidence submitted does not relate to 
an unestablished fact and does not raise a reasonable 
possibility of substantiating his claim for service 
connection for a skin disorder.  As stated above, his claim 
for service connection for a skin disorder was denied because 
the service treatment records did not indicate that he 
incurred a skin disorder in service, and his current skin 
disorder was not on the list of presumptive disorders that VA 
has deemed to be connected to herbicide exposure.  

With regard to the new evidence submitted, the statements 
submitted on the Veteran's behalf alleging a causal 
connection between his skin disorder and service is redundant 
of previously considered evidence and not sufficient to 
reopen the claim.  Further, the remaining new evidence of 
record submitted since the June 1996 rating decision, 
including VA treatment records and private treatment records, 
which reflected a current diagnosis of urticaria and 
treatment for hives, is not pertinent to the issue of medical 
causation.  

Specifically, these records do not demonstrate that a chronic 
skin disorder developed in service or that his current 
diagnosis is otherwise related to active duty service or 
exposure to herbicides in Vietnam.  

Therefore, the Board finds that new evidence submitted does 
not relate to an unestablished fact and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a skin disorder.  Accordingly, as 
the evidence associated with the claims file is not both new 
and material, this issue is not reopened.  

Service Connection for a Lumbosacral Spine Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for a lumbosacral spine disorder.  
However, service treatment records do not indicate that he 
sought treatment for or complained of an injury or disease of 
the back in service. 

The Veteran reported that he initially jarred his back in 
service when a tank he was in fell into a "crater" in 
Vietnam, and the Board acknowledges that trauma from riding 
in a moving tank is consistent with the Veteran's in-service 
occupation as an Armor Crewman.  In giving due consideration 
to the places, types, and circumstances of the veteran's 
service, in-service trauma to the back is conceded.  See 
38 U.S.C.A. § 1154(a).  

However, the back injury he sustained appeared to be without 
residual symptoms at the time of his separation form service 
in October 1966, as the examiner noted "normal" findings of 
the spine.  Moreover, in the report of medical history 
associated with his separation examination, he expressly 
stated that he did not have any recurrent back pain.  Because 
there are no objective findings of chronic back pathology 
during service or at the time of his separation from service, 
the Board finds that a chronic disability of the lumbosacral 
spine was not shown during service.

Further, although arthritis, such as degenerative disc 
disease, is recognized as a chronic disease that is subject 
to presumptive service connection analysis, the records do 
not indicate the manifestation of degenerative disc disease 
of the back within the statutorily defined one-year period 
following service separation.  In fact, the record does not 
reflect a diagnosis of degenerative disc disease until 
December 2002 even though it was noted that he reported 
history of back problems during a December 1991 private 
treatment report.  Therefore, the one-year presumption of 
service-connection is not for application pursuant to 
38 C.F.R. § 3.309(a).  

In this case, the Board emphasizes the multi-year gap between 
discharge from the Veteran's separation from service in 
October 1966 and the earliest documented complaints for a 
back disorder in 1991.  Given the length of time between 
discharge and initial complaints, the evidence does not 
support the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

In addition to the documented post-service treatment records, 
the Board has considered the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the Veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As noted 
above, while he stated that his back problems began in 
service as a result of a tank injury, service treatment 
records do not indicate any associated chronic pathology that 
was present upon his separation from service.   Moreover, the 
post-service evidence does not reflect treatment related to 
the back for approximately 25 years following discharge from 
service.  

The Board has weighed the Veteran's statements as to 
continuity against the absence of documented complaints or 
treatment for approximately 25 years following active duty 
discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  However, the competent evidence of 
record does not relate the Veteran's current diagnosed 
disorder of degenerative disc disease to any incident in 
service or active duty service.  

Of importance, the Veteran underwent a VA examination in June 
2008 to determine the nature and etiology of his current 
lumbosacral spine disorder.  Upon a review of the entire 
claims file and after accepting that the Veteran did in fact 
suffer an injury to his back in a tank accident in service, 
the VA examiner nonetheless concluded that lumbar 
degenerative joint disease "was not caused by or a result 
of" active duty service.  

In concluding that the Veteran's back disability was not 
likely related to service, the VA examiner reasoned that the 
separation examination was negative for any back dysfunction 
and, instead, indicated that lumbar degenerative joint 
disease was "age related."  More recent X-ray findings from 
February 2008 also confirmed a diagnosis of "age-related 
multi-level" degenerative disc disease "without evidence of 
fracture, subluxation, bone destruction, or soft tissue 
abnormality."

The Board has considered the Veteran's statements with regard 
to his claimed lumbosacral disability.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
lumbosacral pathology is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).  

Therefore, while the Veteran is competent to report the 
symptoms he experienced through his senses, he is not 
qualified to determine the etiology of his current low back 
disorder.  The Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 
Vet. App. at 25.  As stated above, the post-service VA 
treatment or private records do not show complaints of, 
treatment for, or a diagnosis of a lumbosacral spine disorder 
in service or for many years after service.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable.  As the evidence does not show a chronic 
lumbosacral spine disability was manifest in service or for 
many years thereafter, there is no medical nexus between 
service and his current diagnosed disability, and a competent 
opinion states that that his degenerative joint disease of 
the lumbar spine is unrelated to service, the appeal is 
denied.

Veteran's Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's claim for service connection 
for a lumbosacral spine disorder, the VCAA duty to notify was 
satisfied by way of a letter sent to him in August 2004 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

As to the remaining application to reopen his claim for 
service connection for a skin disorder, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy the requirements set forth in Kent, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the notice letters provided to the Veteran in 
August 2004 and September 2006 included the criteria for 
reopening a previously denied claim and the criteria for 
establishing service connection and provided him with 
accurate information concerning why his claim for a skin 
disorder was previously denied in the June 1996 rating 
decision.   Therefore, the Board finds that the requirements 
set forth Kent have been met.

With respect to the Dingess requirements, in March 2006 and 
December 2008, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and 
service treatment records, and the Veteran submitted 
statements on his behalf and private medical evidence.  In 
addition, with regard to his claim for service connection for 
a back disorder, he was afforded a VA medical examination in 
June 2008 and a specific VA medical opinion was provided on 
the issue.  

Next, after to the issue of entitlement to service connection 
for a lumbosacral spine disorder was certified to the Board, 
the Veteran submitted a statement indicating that he 
continued to receive VA treatment for his back disorder.  The 
Board notes that the record contains VA treatment records 
reflecting treatment for a low back disorder.  Because he did 
not indicate that the evidence would reflect any more than 
on-going treatment and this is acknowledged, the Board 
concludes that there is no prejudice in proceeding with 
consideration of this case.  

The Board also notes some concern regarding the sufficiency 
of the June 2008 VA medical opinion because the VA examiner 
allegedly failed to review private medical records and did 
not provide his opinion on an "as likely as not/less likely 
as not" basis.  However, the Board finds that the June 2008 
VA examination is sufficient for purposes of evaluating the 
etiology of his low back disorder.  

In this regard, while the examiner stated that he did not 
review private medical records, the June 2008 examiner 
specifically note that the claims file, which included 
private treatment records as well as VA treatment records and 
service treatment records, was reviewed in connection with 
the examination.   Moreover, the VA examiner succinctly 
determined that his current disability was "not caused by or 
a result of" active duty service, and the Board finds the 
examiner's statement to be a clear and adequate opinion of 
etiology for purposes of establishing service connection.  

For these reasons, the Board finds that the June 2008 VA 
examination was adequate and also substantially complied with 
the mandates of the Board's May 2008 remand for a VA 
examination and opinion on etiology.  Therefore, a remand for 
another VA examination and opinion is not warranted in order 
to obtain full compliance with the Board's previous remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, with regard to his claim to reopen, a specific VA 
medical opinion or examination is not needed to consider 
whether the Veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, the Board finds that all necessary development has 
been accomplished, and appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).




ORDER

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a skin disorder is denied.

Service connection for a lumbosacral spine disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


